Campbell, J.,
delivered the opinion of the court.
The venue of the action of replevin is regulated by § 2634 of the Code of 1880. The action may be instituted in the Circuit Court of any county or the Justice’s Court of any district in which the defendant or one of several, or the goods *17and chattels of some of them, may be found. The action is instituted by making and filing the required affidavit. The writ is to be issued by the officer with whom the affidavit is filed. There is no authority in the statute for a justice of the peace’ of one district to issue a writ of replevin for property held in possession by a defendant in another district returnable before a justice of the peace in such district, and such writ is void and confers no jurisdiction on the justice before whom it is returned.
This action was instituted before a justice of the peace who had no jurisdiction of the ease, and the writ was properly dismissed by the Circuit-Court. Code 1880, § 2354.

Affirmed.